         Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 1 of 28




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                    Criminal No. 18-292
                    v.

 ROBERT BOWERS


       UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENSE MOTION TO
     SUPPRESS EVIDENCE FROM TARGET DEVICE (MOTION TO SUPPRESS NO. 4)

        AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United

States Attorney for the Western District of Pennsylvania, Troy Rivetti and Soo C. Song, Assistant

United States Attorneys for said district, and Julia Gegenheimer, Special Litigation Counsel, Civil

Rights Division, and hereby files its response in opposition to defendant’s motion to suppress

evidence seized during search of the Target Device, (Motion to Suppress No. 4),                   ,

                                                        (Doc. No. 291).

I.      SUMMARY

        Defendant Bowers advances two arguments in support of his motion: (1) that the warrant

is overbroad with respect to the search of any records other than communications through social

media accounts from the                 ; and (2) that the warrant fails for probable cause because

                 the affidavit, which included information from a purportedly warrantless search

            , must be excised. In his motion, defendant usurps the role of judicial review – re-

imagining the well-established probable cause analysis as a hyper-technical exercise and making

ill-founded pronouncements about the legality of certain social media information.

        The defendant’s motion to suppress evidence seized from                    must be denied

because the information contained within the four corners of the warrant amply establishes
         Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 2 of 28




probable cause to search the                          for the enumerated records that relate to the

defendant’s crimes. Further, the defendant’s attempt to link the fate of the                 search

warrant,                      , to the search warrant for the defendant’s

account,                    , also fails. Doc. No. 291, Exhs. A, B, and C. There was no government

search of            , much less an impermissible warrantless search, that gave rise to the

information in                   the affidavit. In any event, the search warrant for the defendant’s

                    remains valid and supported by sufficient probable cause without the inclusion

of limited account information                            .

         In addition to the fact that the defendant fails to assert a threshold possessory basis for

standing, the doctrine of inevitable discovery and the good faith exception provide alternative

bases for upholding the warrant.

   II.      RELEVANT FACTUAL AND PROCEDURAL SUMMARY

         On October 27, 2018, the defendant, Robert Bowers, drove to the Tree of Life Synagogue

and entered the building carrying multiple firearms, including a high-powered AR-15 rifle. The

defendant opened fire, killing 11 congregants and injuring additional members of the Tree of Life,

Dor Hadash and New Light congregations. While inside the Tree of Life Synagogue, the defendant

made statements indicating his desire to “kill Jews.” Law enforcement responded to the scene and

the defendant also opened fire upon them, injuring four public safety officers. Doc. No. 10 at 1.

         As alleged in the 63-count Superseding Indictment, prior to October 27, 2018, the

defendant, using his public account on the website Gab.com, posted his belief that “jews are the

children of satan;” authored several other posts that referred to Jewish people using anti-Semitic

slurs; and demonstrated deep animosity toward those of the Jewish faith, extolling violence and

death. See Doc. No. 44 at 1. On or about October 10, 2018, also on Gab.com, Bowers posted a



                                                  2
        Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 3 of 28




criticism of the Hebrew Immigrant Aid Society (HIAS) and a link to a HIAS webpage listing

Jewish congregations that were hosting refugee-related events. That list of congregations included

the Dor Hadash Jewish congregation of Pittsburgh. In the posting, Bowers wrote, “Why hello

there HIAS! You like to bring in hostile invaders to dwell among us? We appreciate the list of

friends you have provided[.]” On the morning of October 27, 2018, just prior to entering the

building, Bowers again publicly posted on Gab.com: “HIAS likes to bring invaders in that kill our

people. I can’t sit by and watch my people get slaughtered. Screw your optics, I’m going in.”

Doc. No. 44.

       Later that day, the defendant was charged by complaint with 11 counts of violating 18

U.S.C. §§ 247(a)(2) and 247(d)(1) (Obstruction of Exercise of Religious Belief Resulting in

Death), 11 counts of violating 18 U.S.C. §§ 924(c)(1)(A) and 924(j)(1) (Use of a Firearm to

Commit Murder During and In Relation to Crime of Violence), four counts of violating 18

U.S.C. §§ 247(a)(2) and 247(d)(3) (Obstruction of exercise of Religious Belief Resulting in Bodily

Injury to a Public Safety Officer), and three counts of violating 18 U.S.C. § 924(c)(1)(A)(iii) (Use

and Discharge of a Firearm During and in Relation to a Crime of Violence). Doc. No. 1.

       On October 28, 2018, the day after the defendant’s lethal attack on the Synagogue and the

filing of the criminal complaint, the government sought and obtained a search warrant pursuant to

Federal Rule of Criminal Procedure 41 (“Rule 41”) authorizing the search of                        ,

which had already been recovered by the FBI from inside the Tree of Life Synagogue. In support

of the warrant, the government set forth the same facts that had supported the complaint as well as

additional information




                                                 3
         Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 4 of 28




                                             Doc. No. 291, Exh. B at 3. The affidavit further

explained



Doc. No. 291, Exh. B at 4.

        Specific to the defendant’s                 , the affidavit describes the




Id. at ¶ 19.

                                      , the crux of the defendant’s argument,




                                                                                             ,

                                                                                        Id. at

¶ 20.



                                                4
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 5 of 28
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 6 of 28
        Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 7 of 28




States v. Stearn, 597 F.3d 540, 554 (3d Cir. 2010) (citing Gates, 462 U.S. at 238). The judge must

read a warrant’s supporting affidavit “in its entirety and in a common sense, nontechnical manner.”

United States v. Miknevich, 638 F.3d 178, 182 (3d Cir. 2011); United States v. Conley, 4 F.3d

1200, 1206 (3d Cir. 1993). Indeed, “statements in an affidavit may not be read in isolation – the

affidavit must be read as a whole.” Conley, 4 F.3d at 1208 (citations omitted). This totality-of-

the-circumstances approach requires that a judge “focus on what the affidavit includes, not what

is missing.”    Miknevich, 638 F.3d at 184.          Furthermore, in making the probable cause

determination, the judge is permitted to draw reasonable inferences from the facts set forth in an

affidavit. United States v. Jones, 994 F.2d 1051, 1056 (3d Cir. 1993).

       A magistrate judge’s conclusions regarding probable cause “are entitled to a great deal of

deference by a reviewing court, and the temptation to second-guess those conclusions should be

avoided.” United States v. Ritter, 416 F.3d 256, 264 (3d Cir. 2005). The reviewing court may not

conduct a de novo review of a probable cause determination. Gates, 462 U.S. at 236. It must

instead cabin its “after-the-fact scrutiny” to whether the magistrate judge “had a substantial basis

for concluding that a search would uncover evidence of wrongdoing[.]” Id. (internal quotations

and modifications omitted); Stearn, 597 F.3d at 554; United States v. $92,422.57, 307 F.3d 137,

146 (3d Cir. 2002) (“a deferential standard of review is applied in determining whether the

magistrate judge’s probable cause decision was erroneous”). In conducting this review, the court

is limited to the facts that were before the magistrate judge – that is, the “four corners” of the

warrant affidavit. Jones, 994 F.2d at 1055; United States v. Whitner, 219 F.3d 289, 295-96 (3d

Cir. 2000). If the magistrate judge’s finding “was made consistent with the minimal substantial

basis standard[,]” the court must uphold that finding. Conley, 4 F.3d at 1205. This is so even if




                                                 7
        Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 8 of 28




the reviewing court, or a different magistrate judge, might not have found probable cause in that

particular case. Id.; Stearn, 597 F.3d at 554.

       Thus, “the resolution of doubtful or marginal cases in this area should be largely

determined by the preference to be accorded to warrants.” United States v. Ventresca, 380 U.S.

102, 109 (1965); United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001). Moreover, the Third

Circuit has affirmed that “[w]e have contrasted a “general warrant” with a warrant that is simply

overly broad. An overly broad warrant “describe[s] in both specific and inclusive generic terms

what is to be seized,” but it authorizes the seizure of items as to which there is no probable cause.

United States v. Christine, 687 F.2d at 753–54 (quoted in $922, 422.57, 307 F.3d at 149). An

overly broad warrant can be cured by redaction, “striking from [the] warrant those severable

phrases and clauses that are invalid for lack of probable cause or generality and preserving those

severable phrases and clauses that satisfy the Fourth Amendment.” Id. at 754.

       A. Probable Cause Exists to Seize Records in Attachment B to the Search Warrant

       The defendant concedes that the affidavit sets forth ample facts to establish probable cause

to believe that a crime had been committed and that the search of                          for social

media account evidence is warranted. Without a sound legal or factual basis, the defendant alleges

overbreadth only insofar as the warrant for                                 authorized a search for

“records other than communications through social media accounts.” Doc. No. 291 at 5.

       Making express that which the defendant obliquely argues, he appears to challenge

probable cause with respect to records that relate to violations of the charged offenses, including:




                                                 8
          Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 9 of 28




                                                                                        Doc. No. 291,

Exh. B at 7.

          Taken as a whole, the search warrant affidavit sets forth more than a “fair probability” that

these categories of records on the defendant’s                would contain evidence of criminality.

See Conley, 4 F.3d at 1205 (“[A] reviewing court is to uphold the warrant as long as there is a

substantial basis for a fair probability that evidence will be found.”).          “A warrant is not

unconstitutionally general ‘unless it can be said to vest the executing officer with unbridled

discretion to conduct an exploratory rummaging ... in search of criminal evidence.’” United States

v. Karrer, 460 Fed. App’x. 157, 161 (3d Cir. 2012) (quoting United States v. Leveto, 540 F.3d 200,

211 (3d Cir. 2008)).

          The search warrant affidavit affirmatively connects the defendant to                    , and

the                    to the crime.




                                                                                 . Doc. No. 291, Exh.

B at 4.



               . Id.



                                                   9
           Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 10 of 28




                              -- even without the association to Bowers, there was a fair probability

that the         could contain evidence of the charged offenses. Affidavits of probable cause are to

be assessed “in [their] entirety and in a common sense and nontechnical manner.” Conley, 4 F.3d

at 1206 (citing Gates, 462 U.S. at 230-31).

           The government need not establish that the defendant’s            was an instrumentality

of the crime or was actively deployed in the commission of the offense (although it was). See,

e.g., United States v. Diaz, 1999 WL 622698, at *1 (E.D. La. Aug. 13, 1999), aff’d in part sub nom

United States v. Brown, 263 F.3d 161 (5th Cir. 2001) (rejecting defendant’s argument that

magistrate judge used inappropriate standard and noting that judge “simply recognized that

probable cause to believe that a certain phone will be used in a crime is different from probable

cause to believe that evidence will be found at a certain location…[which is] merely application

of the appropriate standard[]”). The affidavit provides sufficient information for the magistrate

judge to conclude that there was a “fair probability” that many categories of records contained in

the cell phone, not merely those that were specified, would provide evidence of the enumerated

offenses. Gates, 462 U.S. at 238-39 (probable cause only requires issuing authority to conclude

“there is a fair probability that contraband or evidence of a crime will be found in a particular

place.”).




                                                 10
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 11 of 28




                                                                                                     .

Doc. No. 291, Exh. B at 2-4. In light of all of these facts, it was reasonable for the magistrate

judge to conclude that




                                                                . United States v. Yusuf, 461 F.3d

374, 395 (3d Cir. 2006) (“[T]he breadth of items to be searched depends upon the particular factual

context of each case and also the information available to the investigating agent that could limit

the search at the time the warrant application is given to the magistrate.”).

       1. Evidence of

       “Cell phones have become important tools in facilitating coordination and communication

among members of criminal enterprises, and can provide valuable incriminating information about

dangerous criminals.” Riley v. California, 573 U.S. 373, 401 (2014). As to the enumerated

categories of records that were sought                                     , their seizure was clearly



                                                 11
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 12 of 28




supported by probable cause.




                           . Doc. No. 291, Exh. A at 3.




                                                                       . Doc. No. 291, Exh. B at

3.



                                                          . Id. at 2. Bowers ultimately killed 11

Jewish congregants in the course of his attack.




          . Cf. Jones, 994 F.2d at 1057 (In a search for evidence of a robbery, the presence of

some stolen property in defendant’s residence “could have suggested to the magistrate judge that

other contraband was not far away.”). Because the statutory violations at issue require proof of

bias motivation and of violent interference with religious worship, such items plainly supply

evidence of criminality.




                                               12
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 13 of 28
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 14 of 28




                                             . Doc. No. 291, Exh. A at 4. “[A]s a practical matter,

when a search requires review of a large collection of items, ... ‘it is certain that some innocuous

[items] will be examined, at least cursorily, in order to determine whether they are, in fact, among

those [items] authorized to be seized.’” United States v. Stabile, 633 F.3d 219, 234 (3d Cir. 2011)

(quoting Andresen v. Maryland, 427 U.S. 463, 482 n.11 (1976)) (citation and internal quotation

marks omitted). Further,



                                   . “[I]t is clear that because criminals can - and often do - hide,

mislabel, or manipulate files to conceal criminal activity, a broad, expansive search … may be

required.” Stabile, 633 F.3d at 237.




                                  . Doc. No. 291, Exh. B at 5.

   The defendant cannot credibly assert that probable cause exists only to search



            . As the Supreme Court has explained, such “[t]echnical requirements of elaborate

specificity … have no proper place in this area.” Ventresca, 380 U.S. at 108.



                                                14
         Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 15 of 28




         3. Defendant’s Cases are Inapposite

    The cases cited by the defendant in his motion do little to salvage his argument. The Supreme

Court in Riley v. California did expound upon the unique nature of cell phones:

         The storage capacity of cell phones has several interrelated consequences for
         privacy. First, a cell phone collects in one place many distinct types of
         information—an address, a note, a prescription, a bank statement, a video—that
         reveal much more in combination than any isolated record.

573 U.S. 373, 394 (2014). While those features influenced the Supreme Court to rule that a search

warrant is required for the search of a cell phone, these unique characteristics only underscore the

probative value and importance of the data

                                                .2

         4. The Affidavit’s Assertions Are Credible and Corroborated

         The defendant seeks to weaken the affidavit by isolating two highly-relevant factual

assertions –



                                                         . Doc. No. 288 at 11-12, 18. Because the affidavit

sets forth credibly-sourced and corroborated facts, this comparison is unpersuasive.

         Courts have often regarded tips from anonymous informants as distinct from other

categories of information alleged in a warrant affidavit. See, e.g., Yusuf, 461 F.3d at 384 (noting



2
         In his brief, the defendant cites to a magistrate judge decision and district court case, both outside of the Third
Circuit. That magistrate’s decision and commentary have no relevance to this case but did affirm that the defective
warrants in that case could have avoided overbreadth by seizing information “only insofar as it pertains to” the federal
violations at issue. In re Nextel Cellular Telephone, 2014 WL 2898262, at *7 (D. Kan. June 26, 2014). The warrant
here clearly specifies the federal statutes that had been charged and that were under investigation and further
particularly described several categories of evidence. Similarly, the facts of United States v. Winn render its holding
fact-bound. In Winn, not only was the criminal statute mis-cited in the state court warrant, but the warrant at issue
sought evidence of the state offense of public indecency which later became the basis for a federal adoption for child
pornography offenses. 79 F. Supp. 3d 904, 921 (S.D. Ill. 2015) (“it is especially hard to accept that the reference to
the criminal statute could [] constitute a meaningful limitation on the scope of the search when the warrant referred to
the wrong criminal statute”).


                                                            15
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 16 of 28




that “[c]ourts have routinely recognized a distinction between information provided by an

informant and that provided by a law enforcement officer or other government agency”). Contrary

to the defendant’s suggestion, however, courts do not require a strict showing of an informant’s

basis for knowledge and reliability. Rather, as the Supreme Court has directed, such considerations

may contribute to the common-sense, “totality-of-the-circumstances analysis that traditionally has

guided probable cause determinations . . ..” Gates, 462 U.S. at 233-34 (rejecting a rigid test for an

informant tip in favor of a totality-of-the-circumstances approach). And in contrast to anonymous

tips, courts have agreed that a magistrate judge issuing a warrant “may give considerable weight

to the conclusions of experienced law enforcement officers.” Whitner, 219 F.3d at 296; cf. Yusuf,

461 F.3d at 385 (“[I]nformation received from other law enforcement officials during the course

of an investigation is generally presumed to be reliable.”).

       Here, the affidavit’s assertions




        . Doc. No. 291, Exh. B at 1.




                                                                       . Id. at 2, 5. Nowhere does

the affidavit reference an anonymous tip or source. Rather, context makes clear



        . See id. at 3



                                                                               ; see also Ventresca,



                                                 16
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 17 of 28




380 U.S. at 111 (noting that affidavits may rely on hearsay information, and rejecting “unduly

technical and restrictive reading” of affidavit when, read as a whole, it rested on observations of

fellow officers). The magistrate judge could reasonably consider these sources to be reliable.

       The challenged assertions bear further indicia of reliability because they are thoroughly

corroborated by other facts in the affidavit. See United States v. Williams, 3 F.3d 69, 73 (3d Cir.

1993) (magistrate entitled to credit informant’s assertions based on corroboration, apparent

disinterest of informant, and absence of suggestion of unreliability).




                                                                                  . Doc. No. 291,

Exh. B at 2-4.

       The concerns that have led courts to treat anonymous tips with special caution are simply

not present here, where the source of the information alleged is known, is largely based on law

enforcement observations or investigation, and is roundly corroborated. As a result, Bowers’s

comparison of the affiant’s factual allegations to those of an anonymous source is inapt.




                                                 17
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 18 of 28
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 19 of 28
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 20 of 28
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 21 of 28
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 22 of 28




required to establish that the defendant’s               was an instrumentality of the crime; ample

probable cause,                                        , supported the search                   for the

requested records. See, e.g., Diaz, 1999 WL 622698, at *1.



        C. Exclusionary Rule Should Not Apply – Good Faith Does Apply

        The extraordinary remedy of suppression is not appropriate here even if the Court were to

find the warrant deficient in some respect. “Whether to suppress evidence under the exclusionary

rule is a separate question from whether the Government has violated an individual’s Fourth

Amendment rights.” United States v. Katzin, 769 F.3d 163, 170 (3d Cir. 2014) (citing Hudson v.

Michigan, 547 U.S. 586, 591-92 (2006)).          A defendant thus has no constitutional right to

suppression, and it “is not an automatic consequence of a Fourth Amendment violation.” Herring

v. United States, 555 U.S. 135, 137 (2009).

        Courts have long recognized that the exclusionary rule imposes “substantial social costs”

by hiding often crucial evidence and hindering the courts’ truth-seeking function. Leon, 468 U.S.

at 907. As a result, they have repeatedly affirmed that suppression “has always been our last resort,

not our first impulse.” Hudson, 547 U.S. at 591; Herring, 555 U.S. at 140; Katzin, 769 F.3d at

170. The police conduct at issue “must be sufficiently deliberate that exclusion can meaningfully

deter it, and sufficiently culpable that such deterrence is worth the price paid by the justice system.”

Herring, 555 U.S. at 144 (The exclusionary rule is meant only “to deter deliberate, reckless, or

grossly negligent conduct, or in some circumstances recurring or systemic negligence.”).

        Relying on Supreme Court precedent, the Third Circuit has demanded a case-by-case cost-

benefit analysis, rather than a categorical approach, when evaluating whether officers acted with

objectively reasonable good-faith belief in their actions. United States v. Franz, 772 F.3d 134, 145



                                                  22
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 23 of 28




(3d Cir. 2014). Using this approach, the Third Circuit has declined to categorically exclude

evidence, even where officers relied on warrants that were facially deficient. See, e.g., Franz, 772

F.3d 134; United States v. Wright, 777 F.3d ]635 (3d Cir. 2015). The Circuit instead affirmed the

need to examine the totality of the circumstances, such as the officer’s conduct and knowledge,

noting that the Supreme Court has “suggested that the absence of culpability is dispositive.” Franz,

772 F.3d at 147 (citing Davis v. Unites States, 564 U.S. 229, 238 (2011).

       For all of the reasons above, even if this Court were to find that the warrant was deficient

in some respect, it is clear that the agents relied in good faith on a detailed and well-supported

affidavit. Exclusion would thus secure no benefit here. It would instead inflict the significant cost

of suppressing highly probative evidence that is plainly within the scope of the warrant and

supporting affidavit.

       D.      Independent Source, Inevitable Discovery

       Assuming, arguendo, that the search warrant for the defendant’s                was tainted by

the voluntary provision                                 , the defendant’s motion to suppress must

also be denied because the information would have been inevitably discovered. The exclusionary

rule does not apply when the prosecution has an independent, untainted source of the evidence or

when the evidence would have been inevitably discovered. Murray v. United States, 487 U.S. 533,

537 (1988); Nix v. Williams, 467 U.S. 431, 443 (1984). Under the inevitable discovery doctrine,

evidence obtained through a constitutional violation is still admissible if “the prosecution can

establish by a preponderance of the evidence that the information ultimately or inevitably would

have been discovered through lawful means.” Nix, 467 U.S. at 444. “The independent source

doctrine serves as an exception to the exclusionary rule and permits the introduction of ‘evidence

initially discovered during, or as a consequence of, an unlawful search, but later obtained



                                                 23
        Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 24 of 28




independently from activities untainted by the initial illegality.’” United States v. Price, 558 F.3d

270, 281 (3d Cir. 2009) (quoting Murray, 487 U.S. at 537).

        While similar to the independent source doctrine, under the inevitable discovery doctrine,

“if the prosecution can establish by a preponderance of the evidence that the information ultimately

or inevitably would have been discovered by lawful means ... then the deterrence rationale has so

little basis that the evidence should be received.” United States v. Vasquez De Reyes, 149 F.3d

192, 195 (3d Cir. 1998) (quoting Nix, 467 U.S. at 431); Stabile at 245. The government can meet

its burden by establishing “that the police, following routine procedures, would inevitably have

uncovered the evidence.” Vasquez De Reyes, 149 F.3d at 195.

        Any speculative taint by the voluntary provision                             was vitiated

                                   later on October 28, 2018.



                                                                                              Gov. Resp.

to Def. Motion to Suppress Social Media Account, Exh. 2. The account records

                                                                        are not protected by the Fourth

Amendment and could have been obtained with a subpoena.

        As to the inevitable nature of discovery, because of the open and notorious nature of

Bowers’s             activity, the contents of his account were preserved, saved, and disseminated

by the media and private parties almost instantaneously. See See Phillips, Bagavathi, Reid,

Valasik, and Krishnan, Washington Post, The daily use of Gab is climbing. Which talker might

become as violent as the Pittsburgh synagogue gunman? 10 (researchers explain that they have a

data set of all Gab.com posts since 2016, including all of Robert Bowers’s posts).


10
        https://www.washingtonpost.com/news/monkey-cage/wp/2018/11/29/the-daily-use-of-gab-is-climbing-
which-talker-might-become-as-violent-as-the-pittsburgh-synagogue-gunman/

                                                    24
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 25 of 28
       Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 26 of 28




searched”). This requires the defendant to demonstrate both that he had a “subjective expectation

of privacy in the area searched and that his expectation was objectively reasonable.” United States

v. Burnett, 773 F.3d 122 (3d Cir. 2014).

       A defendant may not simply rely on the government’s intention to link a defendant to the

accounts. See e.g., United States v. Watson, 404 F.3d 163, 166–67 (2d Cir. 2005); cf. United

States v. Woodley, 2014 WL 3590143, at *4-5 (W.D. Pa. July 21, 2014) (J. Diamond) (defendant

failed to establish reasonable expectation of privacy in cell phone records, including data location

transmitted by the phone, where defendant proffered no evidence connecting him to the phone as

its owner, subscriber, or authorized user); United States v. Hanner, 2007 WL 1437436, at *3-5

(W.D. Pa. May 14, 2007) (J. McVerry) (where defendant fails to establish legitimate expectation

of privacy in a phone, he is foreclosed from asserting a challenge that the search of the phone was

illegally executed)). Because the defendant failed to allege any connection or privacy interest

               that would justify his challenge to its search, and his motion must be denied.

       F. No Hearing Warranted

       Defendant Bowers also has not satisfied the necessary threshold for an evidentiary hearing.

A defendant is not entitled to an evidentiary hearing on a pretrial motion in a criminal case unless

he meets his “burden of establishing that a hearing is necessary,” and that he has “stated a colorable

claim.” United States v. Solomon, 2007 WL 927960, at *1 (W.D. Pa. March 26, 2007). In

Solomon, the court correctly relied upon the principles set forth in United States v. Voigt, 89 F.3d

1050, 1067 (3d Cir. 1996), and denied several motions to suppress search warrants without holding

a hearing, as the defendants had failed to satisfy their threshold burden. Id. at *1.

       Courts of appeal have long and repeatedly held that “evidentiary hearings on motions to

suppress are not granted as a matter of course” but are held “only when the allegations and moving



                                                 26
        Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 27 of 28




papers are sufficiently definite, specific, non-conjectural and detailed enough to conclude that a

substantial claim is presented and that there are disputed issues of material fact which will affect

the outcome of the motion.” United States v. Villegas, 388 F.3d 317, 324 (7th Cir. 2004) (citations

and internal quotations omitted). This widely-accepted standard is justified by the need to avoid

convening unnecessary evidentiary hearings that waste scarce judicial resources and misuse the

hearing as a tool to preview the trial evidence. “Hearings on motions to suppress are not discovery

proceedings.” United States v. Harrelson, 705 F.2d 733, 738 (5th Cir. 1983).

        In moving for suppression of all records obtained from the defendant’s cell phone other

than “social media communications,” without further detail, Bowers has failed to present definite,

specific, detailed facts which would justify relief in the form of suppression in relation to this

search warrant. But it is a defendant=s responsibility to develop suppression arguments in a

meaningful manner such that the government has an adequate opportunity to respond, and the

district court is able to make an informed decision. United States v. McClellan, 165 F.3d 535, 550

(7th Cir. 1999). This Court can appropriately conduct its review of the search warrant within the

“four corners” of the warrant affidavit. Jones, 994 F.2d at 1055. It can, and should, rule on the

briefing alone.

IV.     CONCLUSION

        For the reasons herein stated, the United States opposes the defendant’s motion to suppress

evidence seized from                 , Doc. No. 291, and this Court should deny the motion in its

entirety.

                                                             Respectfully submitted,

                                                             SCOTT W. BRADY
                                                             United States Attorney

                                                     By:     s/Troy Rivetti

                                                27
Case 2:18-cr-00292-DWA Document 353 Filed 11/04/20 Page 28 of 28




                                        TROY RIVETTI
                                        Assistant U.S. Attorney
                                        PA ID No. 56816

                                        s/Soo C. Song
                                        SOO C. SONG
                                        Assistant U.S. Attorney
                                        DC ID No. 457268

                                        s/Julia Gegenheimer
                                        JULIA GEGENHEIMER
                                        Special Litigation Counsel
                                        Civil Rights Division
                                        NY ID No. 4949475




                               28
